Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claim 1 has been cancelled; Claims 2-14 have been amended; and Claims 2-14 remain for examination, wherein claim 2 is an independent claims. 

Status of the Previous Rejections
Previous rejection of claims 1-8 and 10-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/25/2022. 
Previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Dierickx et al (US 7,354,487 B2, thereafter US’487) has been withdrawn since this claim has been cancelled in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/25/2022. 

Previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over US’487 in view of Nakamuraet al (US 6,558,483 B1, thereafter US’483) has been withdrawn since this claim has been cancelled in view of the Applicant’s “Remarks/arguments with amendment” filed on 5/25/2022. 

Reason for Allowance
Claims 2-14 are allowed.  
Regarding the instant independent claim 2, the Applicant’s “Remarks/arguments with amendment” filed on 5/25/2022 have been fully considered and they are sufficiently overcome the rejections in the previous office action dated 3/10/2022. It is noted that the recorded reference(s) does not specify the detail manufacturing process including process steps (2-a)-(2-c) for the claimed alloy composition and related microstructures. Claims 3-14 dependent on claim 2, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734